DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-11, 12, 15-18, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al., U.S. Patent Application No. 2008/0194354, in view of Jertson, et al., International Paten Application No. WO 2017/205699.  As to Claim 1, Nagai teaches a golf club head comprising a crown, a sole, a toe-region, a rear portion, and a front comprising a striking face, which form a hollow interior, paragraph 0019 and see Figures 1 and 2.  The examiner finds that the strike face may be considered to comprise a geometric center and that a loft plane may be defined tangent to the geometric center.  Further, a coordinate system configured and oriented as claimed may be considered to exist.  The examiner finds that a club head depth may be measured from the loft plane to the rear most point and that a length may be measured across the maximum extent between toe and heel regions, as claimed.  Nagai teaches that a rear portion may comprise a single slot comprising a slot interior surface, a slot bottom surface, a slot top surface, and two slot sidewalls, which cooperate to form a slot channel open to the rear and sole of the club head, see Figure 1.  The slot surfaces and sidewalls may form a slot structure exposed to the hollow interior, see Figure 4.  Nagai teaches that the slot interior surface may comprise three apertures comprising weight assembly attachment points, paragraphs 0021 and 0022 and see Figure 3.  Any aperture may be separated from an adjacent aperture by a separation distance, see Figure 3.  Nagai teaches that the slot may include a slot aperture housing, noting that a fastener may extend through a weight (26) and engage a recess (22), paragraph 0026 and see Figure 6.  Nagai does not specify that a housing may be provided for each slot aperture.  It would have been obvious to one of ordinary skill in the art at the effective filing date to configure the housing as separate housings for each aperture, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art, Nerwin v. Erlichman, 168 USPW 177, 179.  Nagai teaches a movable weight assembly (30, 26) comprising a single weight (26) and a single fastener (30), paragraphs 0024- 0026.  The weight assembly may be detachably affixed to each of the three apertures, paragraph 0022.  It is inherent that the slot may be considered to have a slot height measured between the bottom and top surfaces and a slot length measured between slot sidewalls.  Nagai teaches that the slot height may be varied along the slot length, noting receiving slot (24), paragraph 0021 and see Figure 1.  It is inherent that the separate attachment points are each separated from adjacent attachment points by a separation distance but Nagai does not report the range for the separation distance.  Jertson teaches an adjustable weighting system comprising a recessed portion of the club head providing a plurality of discrete attachment locations, paragraphs 0297 and 0298.  The recessed portion may be configured as a slot channel, see Figure 35.  Jertson teaches that attachment points may be separated by a distance in a range from 0.5 to 0.6 inch, paragraph 0204.  Jertson teaches that the slot may have varied height such that a weight assembly may be unable to slide throughout the slot channel but must be detached from the golf club head in order to be reattached in a different position, paragraph 0302 and see Figure 35 noting slot channel portions of varied height.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Nagai with an aperture separation distance within the claimed range and with  varied slot height, as taught by Jertson, to provide Nagai with a variable weighting system having multiple discrete attachment points spaced apart and configured to require removal and reattachment at a different position, to yield the predictable result of improving the stability of an adjustable weight.  
As to Claims 4 and 5, Nagai teaches that three apertures may comprise a toe-side aperture, a central aperture, and a heel-side aperture, each being an attachment point and that each may define a corresponding axis when a weigh assembly is attached to the particular attachment point, see drawing below.

    PNG
    media_image1.png
    615
    651
    media_image1.png
    Greyscale


As to Claims 6 and 12, Nagai teaches that the toe and heel side axes extend to define a point of intersection such that the point of intersection forms the vertex of an angle of separation between the heel and toe side axes, see drawing above.  The angle appears to be somewhat less than 90 degrees but Nagai, as modified, does not specify that the angle may be within the claimed range.  Further, the examiner finds that attachment points located on either side of the attachment points indicated in the drawing above, may be considered to be the toe and heel side attachment points and that selecting these attachment points would vary the angle of separation.  The position of the weight assemblies is noted to be a result effective variable.   It would have been obvious to one of ordinary skill in the art at the effective filing date to provide an angle of separation within the claimed range (40 to 55 degrees, 40 to 45 degrees), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, supra.   As to Claim 8, Nagai teaches that heel and toe side axes define a point of intersection at a depth measured from the loft plane towards the rear portion parallel to the z-axis, see drawing above.  Nagai, as modified, does not specify that the point of intersection may be located at a depth in a range of 2.8 to 3.2 inches.  It would have been obvious to one of ordinary skill in the art at the effective filing date to locate the point of intersection at a depth within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, supra.  As to Claim 9, Nagai teaches that the slot structure may have a most forward portion, a most toe-ward portion, and a most heel-ward portion, see Figure 3, and noting a generally curved slot path traversing from a heel-ward location to a toe-ward location, with ends extending forward toward the strike face.  A slot structure depth may be considered to exist when measured as claimed, such that Nagai teaches a slot structure depth, a slot structure tow-ward boundary, defined as claimed, and a slot structure heel-ward boundary, defined as claimed, as well as a slot structure length, defined as claimed.  Nagai, as modified, discloses the claimed invention except for configuring the slot structure depth to be in a range of 0.9 to 1.2 inches and slot structure length to be in a range of 2.2 to 2.8 inches.  Jertson teaches that a weight adjustment system may be configured as a low profile system intended to not significantly change the club head moment of inertia and that the adjustment of the weight location should alter the center of gravity mainly in a heel to toe direction indicating that the slot structure depth and length are result effective variables, paragraph 0181.   It would have been obvious to one of ordinary skill in the art at the effective filing date to configure the slot depth in a range of 0.9 to 1.2 inch and a slot structure length in a range of 2.2 to 2.8 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).   As to Claim 10, Nagai teaches that a rearward extension of the sole may comprise a shroud comprising at least a portion of the slot bottom surface, see Figure 1. As to Claim 11, Jertson teaches that a weight member lower surface may comprise an indent configured to receive a slot bottom surface, paragraphs 0709 and 0710, and see Figure 137, noting projecting features on slot bottom cooperating with indents on weight member lower surface.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Nagai, as modified, with cooperating indent on weight member lower surface and slot bottom surface, as taught by Jertson, to provide Nagai, as modified, with a known substitute feature for securing a weight at a selected position.   As to Claim 15, Nagai teaches that performance of the club head may be customized by changing the location of the weight assembly, paragraph 0025, suggesting that the mass of the slot structure may represent a relatively small percentage of the total club head mass, in order to accentuate the effect of the differing locations of the weight assembly.  Jertson teaches that the slot structure is configured as a low profile feature so as to not significantly shift the moment of inertia, further suggesting that the slot structure may represent a small percentage of club head mass.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Nagai, as modified, with a slot structure configured as a low profile feature, as taught by Jertson, to provide Nagai, as modified, with a relatively low mass slot structure, to yield the predictable result of facilitating the process of adjusting club head weight distribution by adjusting a movable weight.  Nagai, as modified, does not specify the percentage.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide slot structure mass of less than 7% of the total mass of the club head, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, supra.  As to Claims 16 and 17, Nagai, as modified, is applied as in Claim 1, with the same obviousness rationale being found applicable.  As to Claim 18, Nagai, as modified, is applied as in Claim 9 with the same obviousness rationale being found with the same obviousness rationale being found equally applicable as to a slot structure depth range of 0.9 to 1.0 inches and a slot structure length range of 2.2 to 2.5 inches.  As to Claims 21 and 22, Jertson teaches that the slot height may vary, as discussed above and that Nagai, as modified by Jertson, teaches that a weight is unable to slide throughout the slot channel, as also discussed above.  It follows that the cross-sectional shape of the slot in a heel to toe direction is non-uniform.  Further, Jertson teaches that the varied height of the slot is provided by expanded height on the sole side, see Figure 35.  It follows that the slot comprises an asymmetric shape.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Nagai, as modified, with an asymmetric slot shape, as taught by Jertson, to provide Nagai, as modified, with a known substitute slot shape.  

Claims 2, 3, 19, 20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai, in view of  Jertson, as applied in Claim 1, and in further view of Rice et al., U.S. Patent No. 8,197,357.  Nagai, as modified, substantially shows the claimed limitations, as discussed above.  As to Claim 2, Nagai teaches that a weight member may comprise a through aperture, wherein a single fastener (30) may be received through the weight member aperture, paragraph 0026.  The examiner finds that a fastener axis may be considered to exist passing through the length of the fastener, see Figure 6, and that it is inherent that the weight member comprises a center of gravity.  Nagai does not disclose that the weight member center of gravity may be within the weight member aperture.  Rice teaches that metal weight insert may be attached to a recess (port) at the rear of a golf club head, Col. 3, ln. 25-29 and see Figure 1.  Weights may be of conical shape, Col. 3, ln. 30-33 and see Figure 6, suggesting that the weight member center of gravity may be within the weight member aperture.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Nagai, as modified, with a weight member center of gravity within the weight member aperture, as suggested.  As to Claim 3, Rice teaches weight mass of 10 to 40 grams, Col. 7, ln. 11-13.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Nagai, as modified, with a weight having a mass of 10 to 40 grams, as taught by Rice, to provide Nagai, as modified, with a known substitute mass for a club head weight.  Nagai, as modified, discloses the claimed invention except for providing that the weight assembly including the weight and the fastener may comprise a mass within the claimed range.  The examiner finds that the location of the fastener corresponds to the location of the weight and that a person of ordinary skill in the art would have understood that the mass of the fastener may be taken into account.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide a mass of the weight assembly within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, supra.  As to Claim 19, Nagai, as modified, together with Rice and cited case law, is applied as in Claims 1, 2, 5, and 6, with the same obviousness rationales being found applicable.  As to Claim 20, Nagai, together with cited case law is applied as in Claim 15, with the same obviousness rationale being found applicable.  As to Claim 23, Nagai, as modified, is applied as in Clams 21 and 22, with the same obviousness rationale being found applicable.  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai, in view of Jertson, as applied in Claim 1, and in further view of Bennett et al., U.S. Patent Application No. 2015/0111661.  Nagai, as modified, substantially shows the claimed limitations, as discussed above.  Nagai teaches that the weight member may comprise an interior surface configured to conform to the slot interior surface, an outer surface, an upper surface, a lower surface, and weight member sidewalls, paragraph 0024 and see Figure 3, noting that weights may have a shape complementing the shape of the groove.  Nagai teaches that the weight assembly may be configured to affix to the slot at each of the three apertures, with an outer surface exposed at the rear portion, paragraph 0026 and see Figure 3.  Nagai does not teach that a weight member lower surface may be at least partially exposed at the sole.  Bennet teaches a club head having a recess configured to receive a weight assembly (22, 26) configured such that an outer surface is exposed at a rear portion and a lower surface is at least partially exposed at a sole, paragraph 0080 and see Figure 2.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Nagai, as modified, with a recess and attachable weight assembly configured such that the outer surface and lower surface of the weight member may be exposed as claimed and as taught by Bennet, to provide Nagai, as modified, with an attached weight assembly at the most extreme rear and low location, to yield the predictable result of maximizing the effect of a the weight assembly, as desired. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagai, in view of  Jertson, as applied in Claim 1, and in further view of Chao, U.S. Patent No. 7,744,484.  Nagai, as modified, substantially shows the claimed limitations, as discussed above.  Nagai, as modified, is silent as to interior ribs.  Chao teaches a golf club head including recesses for receiving weight assemblies (30), Col. 6, ln. 28-31.  The recesses may extend into a hollow club head body and may be supported by one or more interior ribs (114) protruding from the recess structure and integrally attached to the interior surface of the slot structure and to the interior surface of the sole and not attached to or protruding from any slot aperture housing, Col. 13, ln. 41-45 and see Figures 2 and 5.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Nagai, as modified, with interior ribs configured as claimed and as taught by Chao, to provide Nagai, as modified, with interior ribs integrally attached between the interior sole surface and the weight receiving slot structure, to yield the predictable result of improving the structural integrity of the slot structure.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 8 July 2022 have been considered but are moot in view of a new ground of rejection.
In response to applicant’s argument that Nagai teaches away from a weight adjustment slot configured so that a weight is unable to slide within the slot, the examiner maintains the position that Nagai teaches a slot configured to retain a weight by virtue of the shape of the slot, wherein the weight may be secured in a selected position by a single fastener.  A cited secondary reference teaches a weight retained in a slot by a single fastener.  Nagai does not offer criticism of the configuration disclosed by the secondary reference.  The disclosure of an alternative configuration for retaining an adjustable weight in a slot does not amount to a teaching away with regard to the alternative configuration disclosed by the secondary reference.
   
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        8 August 2022